IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


YOASHIE ASHE,

             Appellant,

 v.                                                    Case No. 5D16-304

U.S. BANK TRUST, N.A., AND ROBINSON
HILLS COMMUNITY ASSOCIATION, INC.,

             Appellees.

________________________________/

Opinion filed December 2, 2016

Non-Final Appeal from the
Circuit Court for Orange County,
Keith F. White , Judge.

Yoashie Ashe, Orlando, pro se.

Shaib Y. Rios, of Brock & Scott, PLLC, Fort
Lauderdale, for U.S. Bank Trust, N.A.,
Appellee.

No appearance for other Appellee.


PER CURIAM.

      Yoashie Ashe (“Appellant”) appeals the trial court’s January 25, 2016 order

denying his motions to vacate a final judgment of foreclosure entered in favor of U.S.

Bank Trust, N.A. (“Appellee”).     The trial court scheduled an evidentiary hearing on

Appellant’s motions to vacate and mailed a notice of the hearing. The notice, however,
was mailed to an incorrect address.     The unopened envelope was returned to the

courthouse as undelivered. The hearing went forward as scheduled without Appellant.

Appellant claims that his absence was due to a lack of notice.

      Appellant correctly asserts that he was entitled to notice of the hearing so that he

could attend. We express no opinion on the merits of Appellant’s motions to vacate.

Accordingly, we remand for the trial court to reschedule the hearing on Appellant’s

motions to vacate with properly addressed notices of hearing being provided to all

concerned parties.

      REVERSED AND REMANDED.


SAWAYA, BERGER and EDWARDS, JJ., concur.




                                           2